Title: To Alexander Hamilton from Otho H. Williams, 6 April 1790
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, April 6, 1790. “The Brigantine Providence, Arnold Briggs, from Rhode Island, arrived at this port the 22d. February last with a large variegated Cargo, Among the rest thirtytwo Casks of New England rum—an article subject to duty, from Rhode Island, if Manufactured there; and the contrary is not pretended.… A deduction of ten Per Cent was allowed from the duties on the Cargo.… But these privileges were granted with a proviso that a Register be produced conformable to the laws of the State in which it shall have been obtained. I request to know whether the Register so produced is to be considered in lieu of all documents required of Vessels from other States: and whether the Brigantine be liable to tonage or Not? … I have … been obliged to request that there may be issued a process against William Atkinson for a trespass in unlading half a dozen Cases and boxes without a permit.… If I, instantly, prosecute this matter further the possible goods & the Vessel will be forfeited & in that case innocent Men must suffer and very worthy characters be exposed as Smugglers.… Pray advise me what I am to do to in the present case.”
